                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA

        v.                                            Case No. 1:12-CR-438

 MIZANUR RAHMAN,

        Defendant.


                MOTION TO DISMISS DEFENDANT’S ARREST WARRANT

       The United States of America, through its attorneys, G. Zachary Terwilliger, United

States Attorney, Kimberly Shartar and Uzo Asonye, Assistant United States Attorneys,

respectfully, file this Motion to Dismiss the Defendant’s Arrest Warrant.

       A grand jury in the Eastern District of Virginia returned an indictment against the

defendant, Mizanur Rahman (“Defendant”), on or about October 4, 2012. The indictment

charged Defendant with two counts of filing a false personal tax return, in violation of 26 U.S.C.

§ 7206(1). Dkt. 1. An arrest warrant was entered by the United States Marshal Service on or

about October 4, 2012. Dkt. 4.

       The government understands that Defendant has been in Bangladesh since sometime in

2012. While the government has taken some steps to apprehend Defendant, Bangladesh does not

have an extradition agreement with the United States. Defendant has informed the government,

through his current counsel, Gerald Kelly and Eli Noff, that he would like to return to the United

States and enter a guilty plea in this case. Indeed, the government and Defendant have signed a

plea agreement and a statement of facts for the case. Defendant has assured the Government that
once he arrives in the United States, he will enter his guilty plea as soon as it is possible to be

scheduled with the Court.

        Because of Defendant’s written and verbal assurances of his intent to plead guilty, along

with Defendant’s underlying health issues, the government has agreed to file this motion to

dismiss the arrest warrant so as to facilitate Defendant’s return to the United States. Defendant is

hoping to take a Monday April 13, 2020 flight, which may be one of the last flights for some

time, from Bangladesh to the United States. As such, the government requests that the arrest

warrant issued in this case be dismissed. Defendant’s counsel has agreed to accept service of any

summons issued in the case.



                                                                Respectfully submitted,



                                                               G. Zachary Terwilliger
                                                               United States Attorney


                                                                      /s/
                                                               Kimberly M. Shartar
                                                               Assistant United States Attorney
                                                               2100 Jamieson Avenue
                                                               Alexandria, VA 22314
                                                               (703) 299-3700
                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 9, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to
all counsel of record. Additionally, I have emailed Defendant’s current counsel, Gerald Kelly
and Eli Noff, who have not yet entered a notice of appearance in this case, a copy of this filing.




                                              By:                /s/
                                                      Kimberly M. Shartar
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      Justin W. Williams U.S. Attorney’s Building
                                                      2100 Jamieson Avenue
                                                      Alexandria, VA 22314
                                                      Telephone: 703-299-3700
                                                      Email: kimberly.m.shartar@usdoj.gov
